SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):May 7, 2015 YODLEE, INC. (Exact name of registrant as specified in its charter) Delaware 001-36639 33-0843318 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification Number) 3600 Bridge Parkway, Suite 200 Redwood City, California 94065 (Address of principal executive offices) (650) 980-3600 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On May 7, 2015, Yodlee, Inc. (the “Company”) issued a press release and the Company’s management will hold a conference call regarding its financial results for the quarter March 31, 2015. A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. This information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. The Company is making reference to non-GAAP financial information in both the press release and the conference call. A reconciliation of these non-GAAP financial measures to the comparable GAAP financial measures is contained in the attached press release and financial tables. Item9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release of Yodlee, Inc. dated May 7, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. YODLEE, INC. Date:May 7, 2015 By: /s/ Michael Armsby Michael Armsby Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release of Yodlee, Inc. dated May 7, 2015.
